Exhibit 10.31



RESTRICTED STOCK UNIT AWARD CERTIFICATE
Non-transferable
GRANT TO
JOHN J. ELLSWORTH
(the “Grantee”)
by ScanSource, Inc. (the “Company”) of
the right to acquire 1,563 shares of its common stock, no par value (the
“Shares”)
On May 14, 2012 (the “Grant Date”)
pursuant to and subject to the provisions of the ScanSource, Inc. Amended and
Restated 2002 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth in this Award Certificate (the “Award Certificate”). This
Award Certificate describes terms and conditions of the Restricted Stock Unit
Award (or the “Award”) granted herein and constitutes an agreement between the
Grantee and the Company.
The Award shall become earned and vested only if and to the extent that the
conditions stated in Section 2 or Section 3 of the Certificate are met, subject
to the other terms of the Award Certificate and the Plan.
IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be duly executed.


SCANSOURCE, INC.
 
 
 
By:
 
/s/ Michael L. Baur
 
 
Its: Authorized Officer
 
 
Grant Date: May 14, 2012





--------------------------------------------------------------------------------

Exhibit 10.31



AWARD CERTIFICATE TERMS AND CONDITIONS
1.    Grant of Award. The Company hereby grants to the Grantee, subject to the
restrictions and the other terms and conditions set forth in the Plan and in
this Award Certificate, a Restricted Stock Unit Award (or the “Award”) for the
number of Shares indicated on Page 1 hereof. For the purposes herein, the Shares
subject to the Award are units that will be reflected in a book account
maintained by the Company and that will be settled in shares of Stock if and
only to the extent permitted under the Plan and this Award Certificate. Prior to
issuance of any Shares upon vesting of the Award, the Award shall represent an
unsecured obligation of the Company, payable (if at all) only from the Company’s
general assets. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.
2.    Vesting and Earning of the Award.
(a) The Award shall be deemed earned and vested only if (and to the extent that)
the conditions stated in Section 2 are met. The Committee has sole discretion to
determine if the Award (or portion thereof) has been earned and vested.
(b) The Award is subject to both continued service and performance requirements
as follows:
(i) First tranche: Up to fifty percent (50%) of the Shares subject to the Award
(that is, 781 shares) shall (except as otherwise provided in Section 2(c)
herein) vest and be earned if (A) the Grantee is employed by the Company on June
30, 2013 and has been an employee continuously since the Grant Date and (B)
operating income (as defined below, “operating income”) for the Company for the
fiscal year ended June 30, 2013 equals or exceeds $114,904,000. If both the
continued service condition described in Section 2(b)(i)(A) and the performance
condition described in Section 2(b)(i)(B) are not met, then none of the Shares
subject to the first tranche of the Award shall vest; that is, both conditions
must be met in order for any of such Shares to vest.
(ii) Second tranche: Up to fifty percent (50%) of the Shares subject to the
Award (that is, 782 shares) shall (except as otherwise provided in Section 2(c)
herein) vest and be earned if (A) the Grantee is employed by the Company on June
30, 2014 and has been an employee continuously since the Grant Date and (B)
operating income for the fiscal year ended June 30, 2014 equals or exceeds
$121,627,000. If both the continued service condition described in Section
2(b)(ii)(A) and the performance condition described in Section 2(b)(ii)(B) are
not met, then none of the Shares subject to the second tranche of the Award
shall vest; that is, both conditions must be met in order for any of such Shares
to vest.
(iii) The Award shall not be deemed vested and earned with respect to a
particular tranche until both of the following events have occurred: (A) the
completion of the Company’s audited financial statements for the particular
fiscal year and (B) the Committee’s written certification regarding if and to
the extent the applicable performance goals have been met.
(iv) For the purposes herein, “operating income” shall mean the amount reflected
for the line item identified as Operating Income on the Company’s audited
consolidated financial statements for each respective fiscal year referenced
above. The Company’s calculation of operating income shall be conclusive and
binding absent fraud or manifest and material error.
(c) Notwithstanding that the conditions referenced in Section 2(b)(i) and/or
Section 2(b)(ii) herein may have been met, the Committee shall have sole
discretion to reduce (but not increase) the number of Shares deemed earned and
vested (but not below 391 shares, that is 50% of the number of shares subject to
the particular tranche) if the Committee determines that such reduction is
appropriate based on the Committee’s evaluation of the Grantee’s performance in
the following areas: (1) acquisitions and integration of acquisitions; (2)
organizational development and succession planning; (3) acquisition and
implementation of the Company-wide information technology project involving a
new enterprise resource planning software package; and (4) any other corporate,
divisional or individual criteria determined by the Compensation Committee.




--------------------------------------------------------------------------------

Exhibit 10.31



The period during which the Shares (or portion thereof) have not yet vested and
been earned (or been forfeited) shall be referred to herein as the “Restricted
Period.”
3.     Effect of Termination; Forfeiture.
(a) If the Grantee’s employment with the Company terminates for any reason other
than as set forth in Section 3(b) herein, then the Grantee shall forfeit all of
the Grantee’s right, title and interest in the Award (and the underlying
Shares), to the extent not vested and earned as of the date of the Grantee’s
termination of employment, and such Restricted Shares shall revert to the
Company (without the payment by the Company of any consideration for such
Shares) immediately following the event of forfeiture.
(b) Notwithstanding the provisions of Section 2 and Section 3(a) herein, the
Award shall be deemed earned and vested on the earliest to occur of the
following:
(i) as to all of the Shares, upon the termination of the Grantee’s employment
due to death or Disability; or
(ii) as to all of the Shares, upon the Grantee’s termination of employment by
the Company without Cause or by the Grantee for Good Reason if such termination
occurs within twelve (12) months after the effective date of a Change in Control
(or as may otherwise be permitted under the Plan).
4.     Restrictions. The Award and the underlying Shares are subject to the
following restrictions: No right or interest of the Grantee in the Award, to the
extent restricted, may be pledged, encumbered or hypothecated to or in favor of
any party other than the Company or an Affiliate or shall be subject to any
lien, obligation or liability of the Grantee to any other party other than the
Company or an Affiliate. Except as otherwise provided in the Plan, the Award to
the extent restricted, shall not be assignable or transferable by the Grantee
other than by will or the laws of descent and distribution. Prior to vesting,
the Shares subject to the Award may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered. The restrictions
imposed under this section shall apply to all Shares or other securities issued
with respect to Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the Stock of the Company.
5.     Settlement of Award; Delivery of Shares. No certificate or certificates
for the Shares shall be issued at the time of grant of the Award. A certificate
or certificates for the Shares underlying the Award (or, in the case of
uncertificated Shares, other written evidence of ownership in accordance with
applicable laws) shall be issued in the name of the Grantee (or his beneficiary)
only in the event, and to the extent, that the Award has vested. Notwithstanding
the foregoing, the following provisions shall apply: (a) any Shares or other
benefits payable pursuant to the Award shall, upon vesting of the Award, be
distributed to the Grantee (or his beneficiary) no later than the later of
(i) the 15th day of the third month following the end of the Grantee’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or (ii) the 15th day of the third month following the end of the
Company’s first taxable year in which the amount is no longer subject to a
substantial risk of forfeiture; (b)  if the Grantee is or may be a “specified
employee” (as defined under Code Section 409A), and the distribution is due to
separation from service, then such distribution shall be subject to delay as
provided in Section 16.16(c) of the Plan (or any successor provision thereto);
and (c) delivery of the Shares may be postponed for such period as may be
required for the Company with reasonable diligence to comply, if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
6.     Voting and Dividend Rights. The Grantee shall not be deemed to be the
holder of any Shares subject to the Award and shall not have any dividend
rights, voting rights or other rights as a shareholder unless and until (and
only to the extent that) the Award has vested and certificates for such Shares
have been issued to him (or, in the case of uncertificated shares, other written
evidence of ownership in accordance with applicable laws shall have been
provided).
7.     No Right of Continued Employment. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate the Grantee’s employment or service at any time, nor confer upon the
Grantee any right to continue in the employ or service of the Company or any
Affiliate.




--------------------------------------------------------------------------------

Exhibit 10.31



8.     Payment of Taxes. The Grantee will, no later than the date as of which
any amount related to the Shares first becomes includable in the Grantee’s gross
income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee regarding payment of, any federal,
state, local and foreign taxes (including FICA taxes) required by law to be
withheld with respect to such amount. The withholding requirement may be
satisfied, in whole or in part, at the election of the Company, by withholding
from this award Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the Committee
establishes. The obligations of the Company under this Award Certificate will be
conditional on such payment or arrangements, and the Company, or, where
applicable, its Affiliates, will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
Grantee. The Grantee acknowledges that the Company has made no warranties or
representations to the Grantee with respect to the legal, tax or investment
consequences (including but not limited to income tax consequences) related to
the grant of the Award or receipt or disposition of the Shares (or any other
benefit), and the Grantee is in no manner relying on the Company or its
representatives for legal, tax or investment advice related to the Award or the
Shares. The Grantee acknowledges that there may be adverse tax consequences upon
the grant of the Award and/or the acquisition or disposition of the Shares (or
other benefit) subject to the Award and that the Grantee has been advised that
he should consult with his or her own attorney, accountant and/or tax advisor
regarding the transactions contemplated by the Award and this Award Certificate.
The Grantee also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Grantee.
9.     Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative (unless the Committee determines otherwise).
10.     Successors. This Award Certificate shall be binding upon any successor
of the Company, in accordance with the terms of this Award Certificate and the
Plan.
11.     Severability. If any one or more of the provisions contained in this
Award Certificate is invalid, illegal or unenforceable, the other provisions of
this Award Certificate will be construed and enforced as if the invalid, illegal
or unenforceable provision had never been included.
12.     Notice. Notices and communications under this Award Certificate must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to ScanSource, Inc., 6 Logue Court, Greenville, South
Carolina 29615, Attn: Secretary, or any other address designated by the Company
in a written notice to the Grantee. Notices to the Grantee will be directed to
the address of the Grantee then currently on file with the Company, or at any
other address given by the Grantee in a written notice to the Company.
13.     Beneficiary Designation. The Grantee may, in the manner determined by
the Committee, designate a beneficiary to exercise the rights of the Grantee
hereunder and to receive any distribution with respect to the Award upon the
Grantee’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights hereunder is subject to all terms and conditions of
this Award Certificate and the Plan and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Grantee, the Grantee’s rights with respect to the Award may be
exercised by the legal representative of the Grantee’s estate, and payment shall
be made to the Grantee’s estate. Subject to the foregoing, a beneficiary
designation may be changed or revoked by the Grantee at any time provided the
change or revocation is filed with the Company.




